DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
This application is claiming the benefit of prior-filed application No. 16/373,082 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
	In this case, Applicant’s claims of the benefit of prior-filed application No. 16/373,082, fails to comply with the requirements under 35 U.S.C. 120 that states that an application for patent for an invention in an application previously filed in the United States, which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termination of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application. The instant application claiming the priority benefit was effectively filed on 11/18/2021, after the patenting of application 16/373,082 on 11/08/2019 as indicated in the Notice of Allowance mailed 11/08/2019. Therefore, Applicant’s claim to the benefit is not entitled to the benefit of the earlier filed application, since it is not in compliance with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.
	Applicant’s argument, Remarks, p. 6, regarding the reference to Kwark, “Kwark cannot be considered prior art…” is moot.  

Response to Amendment
The amendment filed on 05/05/2022 has been entered. Applicant’s amendments to the claims have overcome the objections to the drawings and specification, as well as the 35 USC 103 rejections previously set forth in the Non-Final Office Action mailed 03/14/2022.

Claims Status
Claims 1, 4 – 8 remain pending
Claims 1, 4 – 7 are amended 
Claims 2 – 3 are cancelled

In view of the amendment filed on 05/05/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem et al. (US PGPub. No. 2020/0109089 A1; Saleem) in view of KWARK JONG WON et al. (With machine English translation of KR-10-2021-0056879-A; Kwark).
Regarding claim 1. Saleem discloses a method of manufacturing a paving block with embedded photoluminescent [0050] material (see Saleem at [0076], “the present disclosure relates to a glow-in-the-dark concrete block including a surface layer containing a cured form of the luminescent concrete slurry…, and a base concrete block”), comprising the steps of: 

mixing sand, aggregate, water, and cement to form an uncured concrete mixture (see Saleem at [0082], “the base concrete including the fine and coarse aggregates and the cement are each dry-mixed in concrete mixers… Following the dry mixing process, water is added to the dry mixture to form a wet concrete slurry,” also see [0077-79], at [0077] “the base concrete block comprises a cured form of a concrete slurry comprising cement, a fine aggregate comprising sand, a coarse aggregate comprising limestone, and water, and which is devoid of phosphorescent strontium aluminate particles”); 

mixing photoluminescent pigments, sand, cement, aggregate, and water to form an uncured photoluminescent mixture (see [0082], “the aforementioned luminescent concrete composition including the phosphorescent strontium aluminate particles, the fine aggregate, and the cement… are each dry-mixed in concrete mixers… Following the dry mixing process, water is added to the dry mixture to form a wet concrete slurry.”); 

providing a paving block ([0108], “concrete paving units”) mold ([0083], “the wet concrete slurry is poured into a mold”); 
pouring the uncured concrete mixture into the paving block mold to substantially fill the paving block mold (see [0084], “the concrete slurry (analogous to the claimed “uncured concrete mixture”) may be poured into the bottom of a mold thereby forming a casted wet base concrete – hence, “substantially filling” the mold, since a volume needs to be left in the mold to receive the uncured photoluminescent mixture); 

compressing the uncured concrete mixture in the paving block mold ([0084], “The concrete slurry may be compacted in the mold by using a hydraulic press (analogous to the claimed “via a tamper head”), a vibrating table, a steel rod or a trowel.”); 

pouring the uncured photoluminescent mixture into the paving mold block ([0084], “The luminescent concrete slurry may be placed on top of the casted wet base concrete to form a casted luminescent surface layer.”), to substantially fill the paving block mold (e.g., see FIG. 3A); and 

compressing and vibrating (Saleem at [0084] discloses the use of vibrating table and hydraulic press) the uncured concrete mixture and the uncured photoluminescent mixture in the paving mold block to generate an uncured paving block having a desired thickness and density ([0106], “The entire mix was then place in the hydraulic press”),  the uncured paving block having a base layer and a photoluminescent layer above the base layer (see Saleem at, e.g., [0084-85]).

However, Saleem is silent to specifically disclosing 1) during the compressing step of the uncured concrete mixture in the paving block mold being done until the paving block mold is between 80% and 90% full, 2)  compressing and vibrating during the final compressing step, and 3) allowing the uncured paving block to cure for a set period of time in a controlled, to form a cured paving block; and during the set period of time, removing a portion of a top surface of the uncured paving block the photoluminescent pigments.
Nonetheless, regarding limitation 1): Saleem discloses at [0106] that the entire mix (both layers) were placed in the hydraulic press and only the top 5 mm layer of the interlock block was cast-in-place as shown in FIG. 3A, since any addition of GiD (“glow-in-the-dark,” photoluminescent material) into the bottom layer would result in a cost increase without any added benefit, since “From the experimentation the researchers found that a GiD layer with a thickness beyond 3 mm had a negligible effect on the glow intensity and duration.” Hence, compressing the uncured concrete mixture beyond e.g., so that the mold is 80% or less filled would result in an economic disadvantage, as taught be Saleem. Therefore, Saleem recognizes the amount of compression applied to the uncured mixture in the paving block mold and the volume of uncured concrete of the first layer as result effective variables directly affecting, e.g. the economic feasibility of the process.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have determined the optimum value of a cause effective variable such as the range of compression applied to the uncured concrete mixture in the paving block mold through routine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II) (A):
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One would have been motivated to find the optimal compressing range of the uncured concrete mixture in the paving block mold through routine experimentation for the purpose of optimizing the compression needed to optimize, e.g., the economic factor in view of the thickness of the photoluminescent layer effect on the glow intensity and duration, as taught by Saleem [0106].

Regarding limitation 2): Saleem at [0084] states it is preferable a hydraulic press for compacting that the concrete slurry, however discloses that it may be compacted in the mold by using a hydraulic press, and/or a vibrating table – in other words, Saleem recognizes that the use of either (hydraulic press and/or vibrating table) achieves the same end, compacting the uncured concrete mixtures (e.g., liberating air gaps trap inside the mixtures and/or improving the adhesion between the two layers boundary). The combination of compressing and vibrating could be a further advantage to Saleem’s method, this be appreciated in the fact the Saleem discloses at [0084] “Preferably, the junction between cured forms of the casted luminescent surface layer and the casted wet base concrete is substantially undetectable as the two are cured concurrently.” 
Hence, one of ordinary skill in the art would have been capable of combining the known compacting technique of vibrating the uncured mixtures while compressing them in the prior art and the results would have been predictable to one of ordinary skill in the art, since:
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Applicant is respectfully reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem’s method by combining compressing and vibrating the uncured concrete mixture and the uncured photoluminescent mixture in the paving block mold to generate an uncured paving block having a desired thickness and density, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP 2143 (I) (A).
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a method of making an uncured paving block having a desired thickness and density by compressing and vibrating and uncured concrete mixture and an uncured photoluminescent mixture in a paving block mold. See MPEP 2143, KSR Rationale “A”.

As to the amended limitation 3), Saleem discloses allowing the uncured paving block to cure via contact with air for a set period of time in a controlled environment, to form a cured paving block – see Saleem at [0108], example 3: “All the samples were air dried for 24 hours in a humidity controlled room at 90% humidity level. The samples were then placed in a temperature controlled curing tank at a temperature between 22-24 °C for 28 days.” 
However, Saleem is silent to, “during the set period of time, removing a portion of a top surface of the uncured paving block to expose the photoluminescent pigments.”
 

In the same field of endeavor of methods of manufacturing luminescence paving blocks [0008],  Kwark discloses a manufacturing method for luminescent pressed paving blocks (100) (e.g., see Kwark at [0066]), comprising a base layer (11) and a surface layer (12) [0040], and a cement paste poured on the surface layer 12 forming a cement paste part (3) (the cement paste comprises cement mixed with a photocatalyst [0053]),  on surface 12 [0040-42]. Surface layer 12 includes a plurality of photoluminescent grains  partially inserted by pressing (e.g., see Kwark at [0044], [0068]), before the layers are cured (e.g., see Kwark at [0046] and [0068]). 
Kwark further discloses the pressing mechanism may include a scraper [0069], in order to remove a desired thickness from the surface where photoluminescent particles (2) are merged   with the cement paste part 3 and the surface layer 12 [0068-70]. 
Kwark discloses that, since it is possible for the cement paste 3 adhered to surface layer 12, to lower/diminish the photoluminescent and luminous efficiency of the photoluminescent particles in surface layer 12, by removing part of the cement paste 3, exposes a plurality of photoluminescent particles 2, thereby increasing and/or improving the photoluminescence and luminous efficiency of the pressed paving blocks (see Kwark at [0070-71].  

It would have been obvious to a person having ordinary skill in the art, at the time of effective filing the claimed invention, to modify Saleem’s method with a step of removing a portion of a top surface of an uncured paving block (as taught by Kwark), to expose the photoluminescent pigments during and/or after the set period of time, since “In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
One of ordinary skill would have been motivated to incorporate a step of removing a portion of a top surface of an uncured paving block to expose the photoluminescent pigments for the purpose of increasing and/or improving the photoluminescence and luminous efficiency of the pressed paving blocks, as taught by Kwark, [0070-71].

Regarding claim 8. Saleem/Kwark discloses method of claim 1, wherein the photoluminescent pigments comprise phosphorescent pigments – see Saleem at [0049-50]; “phosphorescent strontium aluminate particles.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem in view of Kwark, as applied to claim 1, and further in view of Yamanashi et al. (US PGPub. 2003/0087074 A1; Yamanashi).
Regarding claim 4. Saleem/Kwark discloses the method of claim 1, except for, wherein the removing comprises at least one of: sand blasting the top surface of the uncured paving block; pressure washing the top surface of the uncured paving block with water; machine brushing the top surface of the uncured paving block.

In the same field of endeavor of molded bodies provided with luminescence performance, Yamanashi discloses at [0049] a casted artificial stone (analogous to the claimed paving block), having luminescence performance through light accumulation materials and/or luminescent materials by ultraviolet rays in a form of particles, the particles are charged in a transparent vessel with an upper part opened and with a same depth as a thickness of the artificial stone in casting, and are pressurized with a vibration to be a close packed state. 
Yamanashi at  [0146] discloses that a rough-surfaced processing may be done on the surface of a cast and hardened compact, and at [0147] discloses method for this purpose, such as pressure washing, “skin surface processing with squirting highly pressurized water onto a surface of a compact after removing from a molding-flask, for instance, is effective. That is water-jet machining.” See also Yamanashi at [0148-149]. 
Yamanashi discloses that his method provides a non-slip molded surface, with the added benefit that the method does not blurring the color of the artificial stone by means of water-jet machining. [0150].

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem/Kwark’s method so that the removing step comprises at least pressure washing the top surface of the uncured paving block with water, as taught by Yamanashi.
One of ordinary skill in the art would have been motivated to modify Saleem/Kwark/Park in view of Yamanashi, since Yamanashi teaches that his method provides a non-slip molded surface, with the added benefit that the method does not blurring the color of the artificial stone by means of water-jet machining. [0150].

Claims 5 and are rejected under 35 U.S.C. 103 as being unpatentable over Saleem in view of Kwark, as applied to claim 1, and further in view of AKITERU KONO et al. (JP-06049268-A with machine English translation; Kono).


Regarding claim 5. Saleem discloses the method of claim 2, except for specifically disclosing the method further comprising, after the set period of time: removing a portion of a top surface of the cured paving block to expose the photoluminescent pigments.
In the same field of endeavor of building materials comprising fluorescent composition/aggregates, Kono discloses a method of manufacturing a paving block with embedded photoluminescent material (e.g., see [0019] and [0017] discloses, “this fluorescent building material is excellent in flexibility…, and is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]). Kono discloses polishing a portion of a top surface of the molded block to remove excess concrete material and expose a photoluminescent layer – Kono’s [0026]; “…the surface which is the front side, i.e., the bottom side of the petri dish (mold), is polished to expose the inorganic phosphor on the surface, granting better fluorescence.”
The instant claim 3 calls for the removal of a portion of the top surface of the uncured paving block “during the set period of time.” Kono at  [0026] discloses the removal of material, however, the removal is done to the “solidified fluorescent material.” 

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem’s method with a step of removing a portion of a top surface of the cured paving block to expose the photoluminescent pigments after the set curing period of time, as taught by Kono.
One of ordinary skill would have been motivated to modify Saleem with a material removal step of a portion of a top surface of a cured paving block, since Kono teaches that such a process exposes the inorganic phosphor on the surface, granting better fluorescence to the manufactured paving block, [0026].

Regarding claim 6. Saleem/Kwark discloses the method of claim 3, except for, wherein the removing comprises at least one of: polishing the top surface of cured paving block. 
In the same field of endeavor of building materials comprising fluorescent composition/aggregates, Kono discloses a method of manufacturing a paving block with embedded photoluminescent material (e.g., see [0019] and [0017] discloses, “this fluorescent building material is excellent in flexibility…, and is suitable for use in places and applications that receive impacts and repeated bending loads,” e.g., a road surface, see [0013]). Kono discloses polishing a portion of a top surface of the molded block to remove excess concrete material and expose a photoluminescent layer – Kono’s [0026]; “…the surface which is the front side, i.e., the bottom side of the petri dish (mold), is polished to expose the inorganic phosphor on the surface, granting better fluorescence.”
Kono at [0026] discloses, “the surface is polished to expose the inorganic phosphor on the surface, generating better fluorescence.”
As to the claim language, “with a polishing paste and removing the polishing paste.” The examiner has considered the limitation; however, the examiner takes Official Notice that polishing paste is well known in the art to be used during polishing and removed after the polishing to form a polished surface.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of effective filing the claimed invention to modify Saleem/Kwark’s method with the step of removing material from top surface of cured paving block by polishing the top surface, by using a polishing paste with the polishing process of Kono to assist in the polishing of the top surface.  
One would have been motivated to include a step of removing material from top surface of cured paving block by polishing the top surface, since Kono teaches that such a process exposes the inorganic phosphor on the surface, granting better fluorescence to the manufactured paving block. [0026].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem in view of Kwark, as applied to claim 1, and further in view of Hill (US PGPub. No. 2011/0262635 A1).
Regarding claim 7. Saleem/Kwark discloses the method of claim 2, except for further comprising: applying a transmissive sealant to cover the photoluminescent layer.

In the same field of endeavor of methods of manufacturing photoluminescent pavers, Hill discloses a method which includes providing a curable paver composition to  form a plurality of uncured pavers, each of the pavers having an upper surface, applying a curable liquid coating composition to the upper surfaces, cure by heating the uncured pavers in a kiln, wherein an applied liquid coating composition is substantially cured upon removal of the cured pavers from the kiln and wherein the cured coating composition includes a photoluminescent pigment layer having a binder ([0021] discloses it may be a sealer), with photoluminescent particulate pigment essentially uniformly dispersed in the binder and an optically transmissive clear coat layer in overlying relationship with the pigment layer. [0018 and 62].
Hill’s [0019] further discloses, “The step of applying may include the steps of coating each of the upper surfaces with the binder to form a film, coating the outer surface of each of the films with the photoluminescent particulate pigment and coating the photoluminescent particulate pigment on each of the films with the clear coat ([0020] discloses that the clear coat layer may be a sealer. See also [0050]). 
Hill discloses that conditions are provided to allow the curable liquid coating composition to coextensively cure with the uncured pavers in a kiln wherein the temperature is elevated above ambient temperature, but discloses that they may also be cured in ambient conditions, both resulting in that the photoluminescent coating adheres to the paver body and resists chipping, cracking and flaking. [0053].

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saleem/Kwark’s method of manufacturing a paving block with embedded photoluminescent material with a step of applying a transmissive sealant to cover said photoluminescent layer, as taught by Hill.
One of ordinary skill in the art would have been motivated to modify Saleem/Kwark/Park in view of Hill, since Hill teaches that a step of applying a transmissive sealant to cover the photoluminescent layer provides the advantage that the resulting paving blocks and associated coating advantageously exhibit sufficient strength to withstand conditions in a paver environment, shown by the paving block surface being able to resists chipping, cracking and flaking. [0053].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamanashi et al. (US PGPub. 2006/01383385 A1); Provides a further improvement of luminescence performance such as an extension of a continuation time of a light accumulation luminescence or a luminescence by ultraviolet rays, by a control of the structure of the artificial stone.
BONNAVION PIERRE (FR 1872856 A); Method for manufacturing concrete matrix-made precast concrete element having phosphorescent synthetic composite of aggregates or phosphorescent types against the walls of the mold by preventing them from going up in the inner layer of freshly poured concrete. The concrete element has a rough surface conforming to standards and anti-slip expectations for swimming pool copings or shower trays.
LEE et al. (US PGPub. 2018/0179110 A1); discloses engineered stone having phosphorescent material within and method of manufacturing.
Kawasaki (US Pat. No. 5,314,536); discloses method of making luminous construction material.
Kang (US PGPub. No. 2005/0175410 A1); discloses permeable and elastic pavement blocks doped with a photoluminescent pigment [0022].
Dust et al. (US PGPub. No. 2013/0260075 A1); discloses methods for producing molded elements comprising photoluminescent particles.
PARK MOON SUK (KR-1020150116576-A); discloses a manufacturing method for a “noctilucence” (analogous to the claimed “photoluminescent”) concrete block (Park at p. 6, ¶1-3), in which a cement differentiation remaining on the surface of the noctilucence concrete block is removed the after it is completed and the mold demolded, so as to enhance the surface exposure degree of the waste glass and noctilucence chip, resulting on the surface which is “more beautiful showing up.” Park at p. 6, ¶4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712